Citation Nr: 0204304	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to restoration of a 30 percent disability 
rating for service-connected bilateral hearing loss from 
September 1, 1999.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected bilateral hearing loss for the 
period from May 14, 1998, to September 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced a 30 percent disability rating then in 
effect for bilateral hearing loss to a noncompensable rating 
which became effective on September 1, 1999.  The veteran 
appealed this decision to the Board.

The Board remanded the case in March 2001 for further 
development of the evidence.  On remand, the RO granted a 20 
percent rating for bilateral hearing loss effective from 
September 1, 1999.

Because the rating decision which reduced the disability 
rating arose from a May 14, 1998 claim filed by the veteran 
for an increased rating for bilateral hearing loss, then 
rated as 30 percent disabling, the Board construes the 
veteran's appeal of the June 1999 rating decision as being 
not only with the reduction of the 30 percent rating from 
September 1, 1999, but also with a denial of a disability 
rating in excess of 30 percent for bilateral hearing loss for 
the period from May 14, 1998, to September 1, 1999.


FINDINGS OF FACT

1.  A 30 percent rating for bilateral hearing loss was in 
effect in this case for a little less than three years, from 
October 21, 1996, to September 1, 1999.

2.  The veteran submitted a claim for an increased disability 
rating for his service-connected bilateral hearing loss on 
May 14, 1998.

3.  Findings on an audiological examination conducted in 
October 1998 reflected an average puretone threshold of 81 in 
the right ear with a speech discrimination of 88 percent and 
an average puretone threshold in the left ear of 78 with 
speech discrimination of 88 percent; these findings were 
consistent with Level III hearing impairment in both ears 
under the rating schedule criteria or no more than a 
noncompensable disability rating.

4.  The veteran was notified by letter dated June 7, 1999, 
that a reduction in his rating to a noncompensable level was 
proposed and advised of his right to submit evidence within 
60 days to show that his rating should not be reduced and of 
his right to request a hearing.

5.  The disability rating for service-connected bilateral 
hearing loss was reduced to noncompensable effective 
September 1, 1999.

6.  Findings on an audiological examination conducted in 
September 2001 reflected an average puretone threshold of 78 
in the right ear with a speech discrimination of 76 percent 
and an average puretone threshold in the left ear of 76 with 
speech discrimination of 76 percent; these findings were 
consistent with Level V hearing impairment in both ears under 
the rating schedule criteria or no more than a 20 percent 
disability rating.

7.  A 20 percent rating for bilateral hearing loss was 
assigned in October 2001 and made effective back to September 
1, 1999.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for 
service-connected bilateral hearing loss from 30 percent to 
20 percent, effective September 1, 1999, was proper, and 
restoration of the 30 percent disability rating is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.85, 
Diagnostic Code 6100 (2001).

2.  The criteria for a rating in excess of 30 percent for 
service-connected bilateral hearing loss for the period from 
May 14, 1998, to September 1, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

Service connection was granted for hearing loss in an October 
1946 rating decision.  At that time, the disorder was 
assigned a noncompensable disability rating.  This rating 
remained in effect until 1952.  Following a September 1952 
examination that revealed what was described as partial 
bilateral deafness, the veteran's disability rating was 
increased to 40 percent in a December 1952 rating decision.  
The increase was made effective from September 1952.

In a June 1957 rating decision, the disability evaluation for 
the veteran's hearing loss was decreased to 0 percent.  This 
was based upon a review of an examination conducted in June 
1957 that reflected the veteran had essentially normal 
hearing.

Approximately forty years later, in October 1996, the veteran 
submitted a claim for an increased rating for his hearing 
disability.  On a VA audiological examination conducted in 
February 1997, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
85
105+
LEFT
20
60
90
105+

The puretone threshold average for the right ear was 71+ and 
for the left ear was 69+.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 72 
percent in the left ear.

Based on these findings, a rating decision was issued in 
March 1997 granting an increased rating of 30 percent for 
bilateral hearing loss.

On May 14, 1998, the RO received a claim from the veteran for 
an increased rating for his hearing loss.  On a VA 
audiological examination conducted in October 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
80
95
110
LEFT
40
70
90
110

The puretone threshold average for the right ear was 81 and 
for the left ear was 78.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.

Based on these findings, the RO proposed to reduce the 
disability rating to a noncompensable rating.  The RO 
notified the veteran of the proposed reduction in February 
1999.  The RO informed the veteran that his payments would 
continue at the current level for 60 days to allow him time 
to submit new evidence showing that his rating should not be 
reduced.  The RO also informed the veteran of his right to 
request a hearing and of his choices regarding 
representation.

The veteran did not submit any evidence and the RO reduced 
his rating in a June 1999 rating decision.  The reduction 
became effective on September 1, 1999.

The veteran appealed to the Board, and the Board remanded the 
case for further development of the evidence in March 2001.  
In its remand order, the Board noted its concern with the 
great discrepancy in the findings of the February 1997 and 
October 1998 examinations conducted less than two years apart 
and ordered that another audiological examination be 
conducted.

In addition, the Board noted that there had been a 
significant change in the law during the pendency of the 
appeal, namely, the enactment on November 9, 2000, of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & Supp 2001).  
Among other things, this law clarified the obligations of VA 
with respect to the duty to assist claimants.  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet final as of that date.  Because of the 
change in the law brought about by the VCAA, the Board 
concluded that a remand was required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Accordingly, in addition to ordering the RO to schedule 
another audiological examination in this case, the Board also 
instructed the RO to ensure that all notification and 
development action required by the VCAA was completed.

On remand, the RO sent the veteran a letter, dated April 4, 
2001, notifying the veteran of the enactment of the VCAA and 
of the new law's requirements that VA notify the veteran what 
information or evidence was needed to support his claim for 
benefits and that VA must make reasonable efforts to help the 
veteran get the evidence necessary to support his claim.  The 
RO provided the veteran with the appropriate authorization 
form for him to fill out to enable the RO to assist him by 
obtaining any private medical records that the veteran 
identified.

The veteran returned the authorization form to enable the RO 
to obtain private treatment records, indicating that records 
should be obtained from Roger Gordon, M.D.; Bradenton 
Orthopedic Associates; the Eye Associates; and Columbia Blare 
Medical Center.  The veteran also indicated on the form that 
he had received treatment from Dr. Carnahan at the VA Primary 
Care Clinic in Ellenton, Florida.  The RO sought and received 
medical records from all these sources on remand.





	(CONTINUED ON NEXT PAGE)
In addition, the veteran was afforded a VA audiological 
examination in September 1999.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
75
90
105
LEFT
45
70
85
105

The puretone threshold average for the right ear was 78 and 
for the left ear was 76.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 76 
percent in the left ear.

Based on these findings, the RO, in a October 2001 rating 
decision, assigned a 20 percent disability rating back to 
September 1, 1999, the date on which the veteran's 30 percent 
rating previously had been reduced to a noncompensable 
rating.

The veteran's representative has submitted statements in his 
behalf, and the case is again before the Board for appellate 
review.

Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In considering the matter on appeal in this case, the Board 
considers the medical evidence of record and compares the 
medical findings to the criteria set forth in the rating 
schedule for rating hearing loss.  Disability ratings for 
service-connected hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations rendered from audiometric evaluations.  
38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Unlike the rating criteria provided for some 
disabilities, the criteria for determining the rating for 
hearing loss involves little judgment on the part of the 
adjudicator.  The law's provisions are clear and precise.  If 
the numbers on audiometric tests reflect findings equivalent 
under the law to a 10 percent rating, a 10 percent rating is 
assigned; if the numbers show the equivalent of a 30 percent 
rating, a 30 percent rating is assigned; etc.  Audiometric 
testing results are dispositive evidence for a claim for an 
increased disability rating for hearing loss.  This is not to 
say that the assignment of a rating cannot be in error.  An 
error may occur, for example, in transposing the numeric 
designations from the audiometric examination reports into 
the legal designation of a rating as provided in the rating 
schedule.  38 C.F.R. § 4.85.

Under the rating schedule criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability resulting from bilateral hearing loss, the 
rating schedule sets forth in Table VI eleven auditory acuity 
levels designated from level I, for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Table VI.  These levels for each ear are then used to 
compute a rating provided in Table VII.

VA issued new regulations for evaluating diseases of the ears 
and other sense organs, which became effective June 10, 1999, 
a year after the veteran filed his claim for an increased 
rating in this case in May 1998.  38 C.F.R. §§ 4.85, 4.86.  
The new regulations provided that, for certain exceptional 
patterns of hearing impairment, the adjudicator may use 
either Table VI or another table, Table VIa, in determining 
the Roman numeral designation for the level of impairment 
and, where the levels are different, the higher numeral, 
which could result in a higher rating for the veteran, must 
be assigned.  38 C.F.R. § 4.86.  Because these new 
regulations became effective after the veteran filed his 
claim but before the appeal process before the Board 
concluded, the Board will consider both the old and the new 
regulations to see if either results in a more favorable 
rating for the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).

In this case, the results of the audiological examinations 
conducted in October 1998 and September 2001, pursuant to the 
veteran's May 1998 claim for an increase, did not meet the 
requirements of an exceptional pattern of hearing impairment 
defined in section 4.86 for consideration under both tables.  
Section 4.86 requires that the testing results show 55 
decibels or more for each of the four specified frequencies, 
i.e., 1000, 2000, 3000, 4000 Hertz, or that the puretone 
threshold be 30 decibels or less for 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  
Both the October 1998 and the September 2001 test results 
showed 40 decibels in the right ear at 1000 Hertz and 40 and 
45 decibels, respectively, in the left ear at 1000 Hertz.  
Therefore, the Roman numeral designation for the veteran's 
level of hearing impairment must be taken from Table VI that 
did not change when the new regulations were implemented in 
June 1999.  Application of the old and the revised criteria, 
as they pertain to this case, yields identical results.  
Therefore, the Board finds that neither is more favorable and 
the rating assigned is not dependent upon use of either the 
old or the new criteria.  Karnas, 1 Vet. App. at 312-13.

In this case, the veteran's hearing loss was rated as 30 
percent disabling based on the results of the VA audiological 
examination conducted in February 1997.  After filing his 
claim for an increased rating in May 1998, the veteran 
underwent a VA audiological examination in October 1998.  
This examination showed an average puretone threshold of 81 
in the right ear and a speech discrimination result of 88 
percent which yields a Roman numeral designation of III under 
Table VI.  The average puretone threshold in the left ear was 
78 with speech discrimination of 88 percent which also 
resulted in a level III being assigned from Table VI.  Level 
III in both the right and left ears results in a 
noncompensable rating under Table VII.  Thus, the assignment 
of the noncompensable rating was in accordance with the 
audiological test results.

Moreover, the veteran's due process rights were upheld when 
the RO reduced the rating.  In this regard, the February 1999 
proposed rating reduction and subsequent notification to the 
veteran, required pursuant to 38 C.F.R. § 3.105(e), advised 
the veteran of the improvement in hearing acuity shown by the 
recent evidence, notified him of the proposed reduction in 
his evaluation for his service-connected hearing loss, and 
gave him an opportunity to submit evidence showing that the 
proposed reduction should not be made.

In addition, the veteran's 30 percent rating for his 
bilateral hearing loss, having been in effect for a little 
less than three years, from October 21, 1996, to September 1, 
1999, did not come close to having been in effect for five 
years or more; therefore, the requirements of paragraphs (a) 
and (b) of section 3.344 need not have been met prior to 
reducing the veteran's disability rating for hearing loss.  
38 C.F.R. § 3.344(c) (providing that, paragraphs (a) and (b) 
of section 3.344 apply to ratings which have continued for 
long periods at the same level (5 years or more), not to 
disabilities which have not become stabilized and are likely 
to improve, and that reexaminations disclosing improvement in 
such disabilities will warrant reduction); see Lehman v. 
Derwinski, 1 Vet. App. 339, 342 (1991) (holding that the five 
year time frame is merely a guideline, not a mandate, and 
where the rating was so close to having been in effect for 
five years that by some methods of calculation it was shy of 
the five year mark by only two days and by other methods of 
calculation it actually satisfied the five-year requirement, 
paragraphs (a) and (b) should have been applied); Smith v. 
Brown, 5 Vet. App. 335, 339 (1993) (noting that Lehman 
presented "particularly compelling facts" and holding that 
the facts in Smith -- where the rating had been in effect for 
four years, ten months, and 22 days, -- did not compel an 
extension of the 5-year guideline to warrant application of 
paragraphs (a) and (b) of section 3.344).  Nevertheless, 
several general VA regulations applicable to all rating 
reduction cases still applied, and these requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate examination report.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Thus, in its remand order, the Board 
noted its concern with the great discrepancy in the findings 
of the February 1997 and October 1998 examinations conducted 
less than two years apart and ordered that another 
audiological examination be conducted in addition to 
instructing the RO to ensure that all notification and 
development action required by the VCAA was completed.

In its letter to the veteran, dated April 4, 2001, the RO 
complied with the Board's order to notify the veteran of the 
enactment of the VCAA and the RO fulfilled the VCAA's 
requirements that VA notify the veteran as to what 
information or evidence was needed to support his claim for 
benefits.  The RO obtained private medical records identified 
by the veteran from Roger Gordon, M.D.; Bradenton Orthopedic 
Associates; the Eye Associates; and Columbia Blare Medical 
Center.  The veteran also indicated on the form that he had 
received treatment from Dr. Carnahan at the VA Primary Care 
Clinic in Ellenton, Florida.  However, the Board has reviewed 
these records and has found that they are not relevant to the 
claim for an increased rating for hearing loss because most 
concern other disabilities, not the veteran's hearing loss, 
and, although a diagnosis or history of hearing loss might be 
reflected on some others, none of the records provides the 
audiological findings necessary for rating purposes.

The September 2001 examination report is medical evidence 
that is relevant to the rating criteria.  The examination 
report is as full, compete, and thorough in its audiological 
findings as was the February 1997 examination report on which 
the 30 percent evaluation was granted.  Moreover, the RO has 
correctly determined, in comparing the findings on the 
September 2001 examination report with the rating criteria, 
that puretone threshold averages of 78 and 76 in the right 
and left ears, respectively, with a speech discrimination of 
76 percent in both ears results in a Roman numeral 
designation of V for each ear from Table VI and that a V for 
each ear results in a 20 percent disability rating from Table 
VII.  38 C.F.R. § 4.85.  Accordingly, the Board concludes 
that the RO was correct in assigning the 20 percent rating 
back to the date of the prior reduction, i.e., September 1, 
1999, and there is no evidence on which to base restoration 
of the 30 percent rating.  Accordingly, the preponderance of 
the evidence is against restoration of a 30 percent 
disability rating for service-connected bilateral hearing 
loss from September 1, 1999.

In addition, the evidence of record does not provide a basis 
on which the Board may conclude that a rating in excess of 30 
percent for service-connected bilateral hearing loss for the 
period from May 14, 1998, to September 1, 1999, is warranted 
in this case.  The Board considers this matter because the 
reduction in the veteran's rating arose from the veteran's 
May 14, 1998, claim for an increased rating, and not from a 
review of the disability rating for hearing loss on VA's own 
initiative, i.e., a situation in which VA called the veteran 
for a reexamination to determine whether his hearing loss had 
improved.  Although the RO did not list this matter as a 
separate issue on the statement of the case or supplemental 
statement of the case, all the laws and regulations relevant 
to the increased rating claim, including the rating criteria, 
were provided to the veteran in the statement of the case and 
supplemental statement of the case, and, therefore, he is not 
prejudiced by the Board's consideration of it on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas, 1 Vet. App. at 312-13.

Moreover, the evidence that addresses the rating criteria is 
the same as that relevant to the restoration issue, namely, 
the October 1998 and September 2001 audiological examination 
reports.  Neither provides evidence of a degree of hearing 
loss in excess of 30 percent from the date of the veteran's 
claim on May 14, 1998, to the date of the reduction on 
September 1, 1999.  Instead, as noted above, both reports 
provide evidence that a rating less than 30 percent was 
warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, therefore, a rating in excess of 
30 percent for service-connected bilateral hearing loss for 
the period from May 14, 1998, to September 1, 1999, is not 
warranted.

Because the preponderance of the evidence is against the 
claims in this case, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (Supp. 2001).

ORDER

Restoration of a 30 percent disability rating for 
service-connected bilateral hearing loss from September 1, 
1999, is denied.

A rating in excess of 30 percent for service-connected 
bilateral hearing loss for the period from May 14, 1998, to 
September 1, 1999, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

